Citation Nr: 1612588	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-30 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a higher evaluation than 20 percent for lumbar strain.

2. Entitlement to a higher evaluation for cervical strain, rated at 10 percent prior to June 28, 2010, and 20 percent since then.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and P.M.



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to October 1995, and from March 1996 to September 1997.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an August 2007 rating decision of the VA Regional Office (RO) in Huntington, West Virginia.  The case comes to the Board from the Roanoke, Virginia RO.  A hearing was held at the Board's Central Office in June 2013.  The Board previously remanded this case.  


FINDINGS OF FACT

1. The Veteran's lumbar spine disability does not involve forward flexion of the thoracolumbar spine 30 degrees or less, incapacitating episodes of Intervertebral Disc Syndrome (IVDS), or separate compensable neurological or other disability.                 

2. Cervical spine range of motion has been no worse than to 35 degrees at any point, and there has never been joint ankylosis or signs or confirmation of incapacitating episodes of IVDS including during both rating time periods under consideration.



CONCLUSIONS OF LAW

1. The criteria are not met for a higher evaluation than 20 percent for lumbar strain.    38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5237 (2015).

2. The criteria are not met for a higher evaluation for cervical strain, rated                    10 percent before June 28, 2010 and 20 percent afterwards.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.             §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide;          and (3) that VA will obtain on his behalf.  

The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.  VA's duty to assist has been fulfilled through obtaining medical records, and providing VA compensation examinations.  The Veteran testified at a Board hearing during which she received proper assistance in developing her claims.  See 38 C.F.R. § 3.103(c).  There is sufficient basis upon which to issue a decision. 

Disability evaluations are determined applying VA's rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated based on criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When reasonable doubt arises as to the degree of disability the issue will be resolved in favor of the claimant.             38 C.F.R. § 4.3.

The Veteran's service-connected disabilities of the thoracolumbar spine and cervical spine are both evaluated under VA's General Rating Formula for Diseases and Injuries of the Spine. 

Lumbar Spine Disorder

The Veteran filed her claim for increase of back disability in April 2007.                        

The August 2007 rating decision on appeal increased from 10 to 20 percent, effective April 27, 2007, and the Veteran appealed.

Lumbar strain currently is rated 20 percent.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but no greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis reversed lordosis, or abnormal kyphosis.  The next higher available 40 percent rating requires forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5237.

Normal forward flexion of the thoracolumbar spine is considered zero to                       90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero          to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

Evaluation of musculoskeletal disability based upon range of motion must also consider functional loss -- the impact of painful motion, weakness, incoordination, fatigability, and worsening on "flare up" (and assuming these factors are not already part of the rating criteria).  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Review of evidence indicates May 2007 VA examination upon which the Veteran for lumbar spine syndrome described ongoing pain and stiffness, elicited by physical activity, resulting in self-reported incapacitating episodes 3 times per year which each lasted for 3 days.  Physical examination showed that muscle spasm was absent.  There was tenderness on paraspinals of both sides of the lumbar spine and lumbosacral junction.  Range of motion of the thoracolumbar spine included forward flexion to 50 degrees, with onset of pain at 10 degrees.  The examiner estimated that pain, fatigue, and lack of endurance were present, but did not additionally limit joint function by any measurable degree.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of Intervertebral Disc Syndrome with chronic and permanent nerve root involvement.  Lumbar spine x-ray was within normal limits.  The diagnosis was lumbar spine syndrome.

Records of VA outpatient treatment show an October 2007 emergency room visit for pain due to back and neck problems.  Conservative treatment was rendered, but records do not provide findings useful for rating lower back disability (or the neck disorder).  

Later outpatient evaluation in December 2009 for both low back and neck pain indicated the neck was symmetric, although range of motion was decreased in the right lateral bending and right rotation as well as extension.  Cervical flexion was full, left lateral bending and left rotation full.  As for the lumbar spine the Veteran was able to forward flex at least about 40 degrees, with limited extension.  Guarding was noted in the lumbar spine, not in the cervical spine.  The impression was chronic neck and back pain following motor vehicle collision in 1996.  Neurologically the Veteran appeared grossly intact, though there were unexplained bladder problems.  

October 2010 VA examination indicated prior diagnosis of back spasms, with symptoms of stiffness, fatigue, weakness, and decreased motion.  There was not paresthesia or numbness.  The pain was described as constant, severe and radiating to the lower extremities.  Examination of the thoracolumbar spine revealed evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness at the paraspinals.  Spinal contour was preserved.  There was no guarding of movement.  Examination did not reveal any weakness.  Muscle tone was normal.  There was no ankylosis of the thoracolumbar spine.  Range of motion was,                     in relevant part, flexion to 45 degrees, to 40 with repetition.  X-rays were normal.  The diagnosis was lumbar syndrome.  An addendum opinion states it was less likely as not that urinary frequency and constipation were related to lumbar strain.  There was no evidence for compromise of nerves controlling these functions.  

September 2013 VA examination indicated diagnosis of lumbar strain.  The Veteran stated that since a 1996 motor vehicle accident with back and neck injury she               had not sought further treatment for these conditions, but continued to have problems with both areas.  The Veteran stated that lower back pain was continuous with increasing intensity which got up to severe, and that limitation of motion was up to 30 percent during flare-ups.  There were sharp and shooting spasms that traveled up to the center of the back without radiation.  Range of motion measurement included forward flexion to 60 degrees, not worsened due to pain or repetitive use.  The Veteran did show objective signs of pain and tenderness when her entire lower back was palpated.  There was guarding and muscle spasm present, but which did not result in abnormal gait or spinal contour.  The Veteran described urinary frequency as the result of back pain.  According to the examiner,                        the Veteran did not have Intervertebral Disc Syndrome of the thoracolumbar spine.                       The Veteran reported using a cane to take pressure of her lower back when walking.  The condition did not impact the Veteran's ability to work.

Reviewing the evidence, the claim for rating higher than 20 percent for lumbar spine disability must be denied.  There are several ways to establish a higher rating.  One is to show forward flexion of the thoracolumbar spine 30 degrees or less, to warrant 40 percent.  See 38 C.F.R. § 4.71a, General Rating Formula.  This is not shown, however.  The worst the Veteran ever had was flexion to 40 degrees, including when factoring in pain, weakness or other functional loss.  See Deluca, supra.  By most recent exam, the Veteran had 60 degrees forward flexion.  A higher rating based on limitation of motion is not proven.  Another way to establish increase would be under the rating criteria for Intervertebral Disc Syndrome, based on frequency and severity of incapacitating episodes.  Most recent examinations found the Veteran did not have IVDS though.  While the 2007 examination indicated self-reported incapacitating episodes of a total 9 days a year, this did not meet the standard definition of "incapacitating episode"  which for VA purposes requires that the veteran have needed physician-prescribed bedrest.  

Another means to show entitlement to additional compensation would be a separate rating for neurological involvement or bowel or bladder impairment.  According to most recent VA examination and viewing the highly limited symptoms noted elsewhere, the Veteran does not have neurological problems, including bilateral lower extremity radiculopathy.  Any bladder impairment has also been medically determined to be unrelated to back disability by the October 2010 VA examiner.

Considering the above, while the Board acknowledges the Veteran has ongoing chronic pain issues and considerable discomfort, the VA rating criteria do not allow for any increase in disability percentage evaluation.  The VA rating schedule is intended to recognize extent of limited occupational functioning and earning capacity, to the most accurate extent possible.  See 38 C.F.R. § 4.1.  The rating standards do not permit assigning any greater evaluation for the lumbar spine disorder in this instance.  

Cervical Spine Disorder

Cervical strain is rated at 10 percent prior to June 28, 2010, and 20 percent since then.  

This condition is also evaluated under the General Rating Formula for Diseases and Injuries of the Spine, which provides for the assignment of a 10 percent rating when there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

20 percent is assigned for forward flexion of the cervical spine greater than               15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

30 percent is assigned for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent evaluation is for assignment where there is unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Code 5237.

Normal range of motion of the cervical spine is considered forward flexion to 45 degrees, extension to 45 degrees, left and right lateral flexion to 45 degrees, and  left and right lateral rotation 80 degrees.  38 C.F.R. § 4.71a, Plate V.

May 2007 examination for cervical spine syndrome indicates constant localized neck pain, with incapacitating episodes as often as 3 times a year, lasting for 3 days.  The functional impairment was pain with rapid turning of the head and overhead lifting.  Examination of the cervical spine revealed no evidence of radiating pain on movement with no evidence of muscle spasm.  There was tenderness to the trapezius and parascapular muscles with trigger points.  There was no ankylosis of the cervical spine.  Range of motion was flexion to 45 degrees, pain at 40 degrees; extension to 45 degrees, pain at 40 degrees; right and left lateral flexion to 45 degrees; right and left rotation 80 degrees.  There was no further limitation with repetitive use.  X-rays were within normal limits.

October 2010 VA examination indicated symptoms of cervical spine stiffness, fatigue, spasms, and decreased motion.  She did not experience paresthesia, numbness or weakness.  Pain was localized and constant, and severe and exacerbated by physical activity.  Upon examination there was no evidence of muscle spasm, guarding, weakness, or atrophy.  There was evidence of radiating pain on movement.  There was no ankylosis.  Range of motion was in relevant part, flexion to 45 degrees, to 25 degrees on repetition.  An x-ray was within normal limits.  

September 2013 examination diagnosed cervical strain.  Neck pain was continuous with increasing intensity up to severe, with limitation of motion up to 30 percent during flare-ups.  Range of motion was, in relevant part, forward flexion to                  35 degrees.  There was localized tenderness to pain or palpation.  There was not guarding or muscle spasm, or muscle atrophy.  There was no finding of Intervertebral Disc Syndrome.  Cervical spine condition did not impact the Veteran's ability to work.

The Board has considered these examination results, and the evidence does not support an increase in rating.  For the time period before June 28, 2010, the standard for 20 percent was not met.  The Veteran had cervical forward flexion to 40 degrees with pain, still not within the 30 degree of less requirement.  Combined range of motion of the cervical spine was still not greater than 170 degrees.  There also was no evidence of muscle spasm.

For the period since June 28, 2010, moreover, the standard for the next higher 30 percent rating was not met.  The Veteran at no point had forward flexion of the cervical spine at, or near, 15 degrees or less.  Nor was there any sign of ankylosis of the cervical spine, ankylosis defined as a total absence of joint mobility.  Also, during both time periods under consideration, the Veteran did not have IVDS associated with cervical spine disability, or otherwise any separate compensable neurological disability.  It follows that the current assigned ratings should remain in effect.

Extraschedular Consideration

The Board has also considered extraschedular evaluation under 38 C.F.R.                   § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show such an exceptional disability picture.  Comparison between the Veteran's current rating with the criteria found in the rating schedule shows that the rating criteria reasonably describe disability level and symptomatology.   The Veteran and her representative have not identified any symptoms not recognized by the rating criteria, or alleged that the rating criteria are inadequate.  Nor has it been alleged that two or more service-connected disabilities in combination have caused an exceptional disability picture.

The Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.

Accordingly, the evidence overall not being favorable to the claims, VA's benefit-of-the-doubt doctrine does not apply and the claims are being denied.


ORDER

A higher evaluation than for 20 percent for lumbar strain, is denied.

A higher evaluation for cervical strain, rated 10 percent prior to June 28, 2010 and 20 percent since then, is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


